Per Curiam.
This was a workmen’s compensation case. The Supreme Court having reversed, the decision and judgment of this court affirming the judgment of the superior court (Fidelity & Casualty Co. of N. Y. v. Windham, 87 Ga. App. 198, 73 S. E. 2d, 517), said judgment of affirmance is hereby vacated; and the judgment of the superior court is reversed in accordance with the rulings of the Supreme Court in this case, it having been held by the Supreme Court that, under the facts in this record, the matter involved in the claim not being within the jurisdiction of the State Board of Workmen’s Compensation for the reason that the relationship of employer and employee did not exist between the claimant and the alleged employer, the award of the board granting compensation to the claimant was without evidence to support it, and the superior court erred in affirming the award. See Fidelity & Casualty Co. of N. Y. v. Windham, decided by the Supreme Court on February 24, 1953, 209 Ga. 592 (74 S. E. 2d, 835). The holding of the Supreme Court necessarily controls the questions raised both in the main and in the cross-bill of exceptions.

Judgment reversed.


&u,tton, C. J., Gardner, P. J., Felton, Townsend, Worrill, and Carlisle, JJ., concur.